DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant has submitted a declaration under 37 CFR 1.114 on 11/12/2020 in an apparent attempt to provide support for Applicant’s remarks submitted on the same day.  A declaration filed under 37 CFR 1.114 pertains to a request for continued examination (RCE), not demonstrate non-obviousness of a claimed invention.  The submission of a declaration in an attempt to demonstrate non-obviousness should be filed under 37 CFR 1.132.  The Examiner presumes that Applicant’s intent was to file the submitted declaration under 37 CFR 1.132 and will treat the declaration accordingly.  
The Wijesena declaration submitted on 11/12/2020 is insufficient to overcome the rejection of claims 1, 3, 4, 6–10, and 22–25 based upon Holcombe et al. as set forth in the last Office action because:  the declaration is not commensurate in scope with claim 1, the only independent claim.  
Claim 1, amended on 11/12/2020, does not require a binder or finishing agent. Instead claim 1 requires “a component selected from the group comprising binder, pigment and finishing agent or any combinations thereof.”  Accordingly, claim 1 can be met when a “pigment” constitutes the “component.”  In the Wijesena declaration, Applicant compares “Composition 1” which is the embodiment of “Example 10 Formulation” from the instant Specification, to other 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6–10, and 22–25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  At least claim 1 recites Markush groups that use open-ended language “comprising of” (e.g., “wherein the binder is selected from a group comprising polyurethane binder, acrylic binder, or a combination thereof”).  This use of “comprising of” language when describing the components from which to be selected establishes that group is open-ended, thereby making it indefinite.  See MPEP 2173.05(h).  Accordingly, all Markush groups in the instant claims should be amended to be closed-ended by using “consisting of” instead of “comprising of” language.
Claims 3 and 4 contain the trademark/trade name “HeiQ Soft SHF.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or x parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a ''polyurethane binder” and, accordingly, the identification/description is indefinite.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 8, and 22–24 are rejected under 35 U.S.C. 103 as being unpatentable over Holcombe (US 2007/0072501 A1) in view of Jarvis (US 2014/0099267 A1). 
Holcombe teaches a near-infrared-absorbing (NIR) layer for use in a textile composite comprising NIR particle materials.  Holcombe abstract, ¶¶ 23, 28.  The textile composite may be a garment, wherein the NIR layer is located as the outer layer of the garment.  Id. ¶¶ 36, 40, 44, Fig. 5.  The NIR materials may include metal oxides and metal compounds homogenously dispersed within polymers, such as polyurethane binder.  Id. ¶¶ 28, 30.  The textile material may comprise polyester.  Id.
Jarvis teaches the use of NIR materials, such as indium tin oxide in making ink formulations for textiles.  Jarvis abstract, ¶¶ 13.  
It would have been obvious to an ordinarily skilled artisan to have used the indium tin oxide of Jarvis in NIR layer of Holcombe in order to successfully practice the invention of Holcombe by selecting a particular metal oxide NIR material.
Holcombe and Jarvis each fail to teach that the NIR material increases the temperature of the surface of the textile thereby increasing the rate of water evaporation from the outer surface of the textile and garment.  However, it is reasonable to presume that the NIR materials of Holcombe and Jarvis increase the water evaporation rate.  This presumption is predicated upon the fact that the NIR materials absorbs electromagnetic radiation at wavelengths ranging from 700 nm to 1500 nm, thereby increasing the temperature of their respective textiles/garments.
Claims 6, 9, 10, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Holcombe and Jarvis as applied to claim 1 above, and further in view of Cliver (US 2012/0286177 A1).  Holcombe and Jarvis fail to teach loading levels of the NIR agent, the electromagnetic radiation wavelengths absorbed by the agent, a pretreatment process for a garment, or a particular garment to contain the NIR agent.
Cliver discloses a NIR energy absorbing garment comprising a cotton textile substrate with its outer surface coated with binder and NIR energy absorbing carbon black particles that increases the temperature of the garment’s outer surface thereby increasing its water evaporation rate.  Cliver abstract, ¶¶ 5–6, 16, 22, 29, 37.  The NIR energy absorbing particles are present at levels of five weight percent or less of the garment and absorbs energy at the claimed wavelengths.  Id. ¶¶ 23–24, 27.  The garment 2.  Id. ¶ 19.  The garment may also be static dissipative and flame resistant and may be selected from shirts, pants, coats, hoods, aprons, and gloves.  Id. ¶¶ 12–16, 29. 
It would have been obvious to have looked to Cliver for guidance as to NIR particle weighting, textile basis weights, and a particular garment article in order to successfully practice the invention of Holcombe.  Additionally, it would have been obvious to look to Cliver for textile pretreatments to further improve the properties of the garment.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holcombe and Jarvis as applied to claim 1 above, and further in view of Yabuki (US 2008/0308775 A1).  Holcombe and Jarvis fail to teach a particle size of the NIR agent.
Yabuki discloses a textile material comprising fibers, binder, and NIR absorbing microparticles on the surface of the textile for use in garments.  Yabuki abstract, ¶¶ 17–20, 37, 50–63, 84. The fibers may comprise cotton, nylon, or polyester.  Id. ¶¶ 50–63.  The binder may comprise acrylic or epoxy polymer and the NIR energy absorbing microparticles may comprise tungsten oxide.  Id. ¶ 83.  The NIR energy absorbing microparticles may be present at weights ranging from 0.005–50 percent of the textile, more preferably 100 nm or less in size, and absorb radiation in range of 900–2200 nm.  Id. ¶¶ 44, 45.  Furthermore, the microparticles may be coated with metal.  See id. ¶ 13.  The textile material may also be treated with an anti-bacterial application.  Id. ¶ 73.
It would have been obvious to the ordinarily skilled artisan to have looked to Yabuki for a specific NIR particle size in order to practice the invention of Holcombe.

Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. 
Applicant argues that both Holcombe and Jarvis are directed to near-infrared-reflective layer, but not a near-infrared-absorbing textiles.  Thus, Applicant contends that one of ordinary skill in the art would not have been motivated to combine Holcombe and Jarvis to arrive at the claimed invention which involves absorbing near-infrared radiation.  Holcombe teaches a near-infrared-suppressive (NIR) layer for use in a textile composite comprising NIR particle materials.  Holcombe abstract, ¶¶ 23, 28.  In other words, Holcombe suppresses near-infrared radiation by absorbing near-infrared radiation.  Jarvis is directed to near-infrared absorbing ink formulations.  Jarvis abstract.  Accordingly, both Holcombe and Jarvis are directed to the same field of endeavor as the instantly claimed invention, and are reasonably combinable to arrive at a near-infrared absorbing material.  
Applicant then argues that the Examiner unreasonably presumes that the combined teachings of Holcombe and Jarvis render obvious the claimed invention that provides for increased drying rates and that the Wijesena declaration further establishes non-obviousness.  As set forth above, the combined teachings of Holcombe and Jarvis provide for the claimed composition, which Applicant argues provides for the enhanced drying.  Accordingly, it is reasonable to presume that the combined prior art results in the same enhanced drying because the prior art uses the same materials as Applicant.  Additionally, as set forth above, the Wijesena declaration is not found to be persuasive because it is not commensurate in scope with the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786